Exhibit 10.36

AVERY DENNISON CORPORATION
EXECUTIVE SEVERANCE PLAN

Avery Dennison Corporation has issued this Avery Dennison Corporation Executive
Severance Plan to provide certain designated executives of the Company and its
affiliates and subsidiaries with severance protection under covered
circumstances.

ARTICLE I
DEFINITIONS AND INTERPRETATIONS

Capitalized terms used in this Plan shall have the following meanings, except as
otherwise provided or as the context of the Plan otherwise requires:

“Annual Salary” shall mean only the Participant’s highest annualized rate of
base salary designated for the Participant during the six month period ending on
the Termination Date. For the avoidance of doubt, Annual Salary shall not
include any bonus, commission, incentive, retention or deferred compensation,
stock options or other stock related rights, or other forms of employee benefits
such as vacation, insurance, health or medical benefits, disability benefits,
workers’ compensation, supplemental unemployment benefits, and post-employment
or retirement benefits (including but not limited to compensation, pension,
health, medical or life insurance).

“Board” shall mean the Board of Directors of the Company.

“Cause” shall mean: (1) Participant’s commission of a crime or other act that
could materially damage the reputation of the Company; (2) Participant’s theft,
misappropriation, or embezzlement of Company property; (3) Participant’s
falsification of records maintained by the Company; (4) Participant’s
substantial failure to comply with the written policies and procedures of the
Company as they may be published or revised from time-to-time; (5) Participant’s
misconduct; or (6) Participant’s substantial failure to perform the material
duties of Participant’s job with the Company, which failure is not cured within
30 days after written notice from the Company specifying the act or acts of
non-performance. Determination of Cause shall be made by the Compensation
Committee or one or more individuals designated by the Compensation Committee,
in its sole and exclusive discretion.

“Code” shall mean the Internal Revenue Code of 1986, as amended in the past and
the future.

“Comparable Position” shall mean a job position with the Company or any of its
affiliates or subsidiaries, or any of their respective successors and assigns,
the principal work location of which is within at least 50 miles of the
Participant’s residence (or if further away does not require a materially longer
commute than Participant’s commute at Participant’s job position as of the
Termination Date) and provides pay and benefits that as a whole are
substantially equivalent to, or better than, the Participant’s aggregate pay and
benefits with the Company at the time of the Termination of Employment when
taking into account the Participant’s base salary, target bonus opportunity,
incentive pay and equity opportunities, health and welfare benefits, severance
protection, and other benefits.

“Compensation Committee” shall mean the “Compensation and Executive Personnel
Committee” of the Board.

“Company” shall mean Avery Dennison Corporation, including its successors and
assigns.

“Disability” shall mean, when used with reference to any Participant, long term
disability as defined by the applicable long term disability plan maintained by
the Company or one of its subsidiaries under which the Participant is covered.

“Effective Date” shall mean the date that the Compensation Committee adopts this
Plan.

“Participant(s)” shall mean an employee (or employees) of the Company or any of
its subsidiaries or affiliates who are from time-to-time designated as
Participants in accordance with Section 2.1 of the Plan.

“Plan” shall mean this Avery Dennison Executive Severance Plan, as may be
amended or modified from time-to-time.

“Section 409A” shall mean Section 409A of the Code and the Department of
Treasury Regulations and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the Effective Date of the Plan.

“Severance Payment” shall mean the amount described in Section 3.2 of the Plan.

“Severance Multiplier” shall mean the multiplier, if any, designated according
to Section 2.1 to be applied to a Participant’s Severance Payment under
Section 3.2. The Severance Multiplier shall be listed on Exhibit A to this Plan.

“Specified Employee” shall mean any Participant who, as of such Participant’s
Termination Date, is determined to be a “key employee” of the Company if, at
such time, the Company has any stock that is publicly traded on an established
securities market or otherwise. For purposes of this definition, a Participant
is a “key employee” if the Participant meets the requirements of Sections
416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with the
Treasury Regulations thereunder and disregarding Section 416(i)(5) of the Code)
at any time during the twelve (12) month period ending on the last day of the
Company’s applicable fiscal year (referred to as the “identification date”
below). If a Participant is a “key employee” as of the identification date, such
Participant shall be treated as a “key employee” for the entire twelve
(12) month period beginning on the first day of the fourth month following the
identification date. For purposes of this definition, a Participant’s
compensation for the twelve (12) month period ending on an identification date
shall mean such Participant’s compensation, as determined under Treasury
Regulation Section 1.415(c)-2(d)(4), from the Company for such period.

“Termination Date” shall mean, with respect to any Participant, the actual date
of the Participant’s Termination of Employment.

“Termination of Employment” shall mean the time when the employee-employer
relationship between the Participant and the Company or any subsidiary of the
Company is terminated for any reason, with or without Cause, including, but not
limited to a termination by resignation, discharge, death, Disability or
retirement; provided that such “Termination of Employment” constitutes a
“separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h) .

ARTICLE II

ELIGIBILITY

Section 2.1 Eligible Employees. Only employees of the Company who are designated
as Participants according to this Section 2.1 shall be eligible for payments and
benefits under this Plan.

(a) The Participants shall be set forth on Exhibit A to this Plan. The
Compensation Committee shall be authorized on and after the Effective Date to
designate as Participants one or more employees of the Company (including new
hires). The Compensation Committee also shall designate the Participant’s Level
for purposes of the Severance Multiplier. Participants and their Level shall be
listed on Exhibit A to this Plan, which shall be amended as required according
to designations made by the Compensation Committee.

(b) The Compensation Committee may delegate to one or more senior executives the
authority to designate Participants and to designate a Participant’s Level for
purposes of the Severance Multiplier, provided however that the Compensation
Committee shall retain (and shall not delegate) such authority relative to
designations of Participant and Level status for any employee who is an
“officer” within the meaning of Section 16(b) of the Exchange Act.

(c) A designation of “Level 1” shall mean the Participant’s Severance Multiplier
is two (2x). A designation of “Level 2”, “Level 3” or “Level 4” shall mean the
Participant has a Severance Multiplier of one (1x).

Section 2.2 Individuals Not Eligible. Notwithstanding Section 2.1, no
Participant shall be eligible to receive any payments or benefits under this
Plan if at the time of Termination of Employment the Participant is eligible for
and receives severance payments and benefits under the Avery Dennison Key
Executive Change of Control Severance Plan or under any other agreement or plan
that contains a change of control provision for severance pay and benefits. An
individual shall not be eligible to be a Participant in the Plan, and shall not
be designated as such, if the individual is otherwise designated by the Company
as a temporary employee, as an individual working for the Company or any of its
affiliates or subsidiaries on referral from a temporary personnel agency or
employee leasing agency, or as an independent contractor or person working for
an independent contractor.

ARTICLE III

SEVERANCE AND RELATED TERMINATION BENEFITS

Section 3.1 Conditions to Receipt of Severance Pay and Benefits. In order to
receive any payments or benefits under this Plan, an eligible Participant must
satisfy each of the following requirements:

(a) The Participant must incur an involuntary Termination of Employment that is
initiated by the Company or by any of its affiliates or subsidiaries, except
that a Participant shall not be entitled to severance pay and benefits under any
of the following circumstances: (i) a Termination of Employment for Cause, or
due to Disability, Death, or the Participant’s voluntary resignation; (ii) an
employment termination where there is a simultaneous reemployment or continuing
employment of the Participant by the Company or any subsidiary or affiliate of
the Company in any position; (iii) an employment termination resulting from the
Participant declining an offer of simultaneous reemployment or continuing
employment in a Comparable Position with the Company or with any subsidiary or
affiliate of the Company; and (iv) an employment termination where a successor
or assign of the Company, or of that portion of the Company that is transferred,
sold or outsourced to the successor or assign, offers to the Participant a
Comparable Position.

(b) The Participant must timely execute, deliver and not revoke a Separation and
Release Agreement on or prior to the 60th day following the Participant’s
Termination Date in a form and with content determined solely and exclusively by
the Compensation Committee (or its designee) and containing generally the
following provisions, unless prohibited by law: No-Hire, Non-Competition,
Confidentiality, Non-Disclosure, Claw-Back, Cooperation, Return of Company
Property, and Comprehensive Waiver, Release and Covenant Not-To-Sue. Such
Separation and Release Agreement shall be provided by the Company to the
Participant on or about the Participant’s Termination Date.

Section 3.2 Severance Benefits. For any Participant who satisfies the conditions
of Section 3.1, the Participate shall receive the following Severance Payment
and benefits on the sixtieth (60th) day after the Participant’s Termination
Date:

(a) The Severance Payment shall be a lump sum cash payment equal to the sum of
the amounts described in Section 3.2(a)(i), (ii), and (iii), multiplied by the
Participant’s Severance Multiplier listed in Exhibit A, if any:

(i) The Participant’s Annual Salary.

(ii) The highest of the last three (3) annual bonus payments received by the
Participant under the applicable Company annual bonus plan as of the Termination
Date. For this Section 3.2(a)(ii), annual bonus shall not include any long term
incentive compensation, commissions, or any other incentive or retention
compensation, bonuses, or awards of any kind other than the annual bonus plan
applicable to the Participant; and

(iii) The cash value of twelve months of premiums (employee and employer
premiums) for qualified medical and dental plans in which the Participant
participates as of the Termination Date, with such premium amounts determined by
the Company in its sole and exclusive discretion, and excluding any supplemental
health and welfare benefits.

(b) Outplacement services appropriate for a senior executive of the Company in
an amount and nature determined by the Compensation Committee (or its designee)
in its sole and exclusive discretion. Such outplacement benefits must be fully
used by the Participant within one (1) year of his or her Termination Date. The
Company will reimburse the outplacement firm directly.

(c) No payments under this Section 3.2 shall be paid to a Participant prior to
or during the 6-month period following the Participant’s Termination Date if the
Company determines in its sole discretion that paying such amounts at the time
or times indicated in this Section 3.2 would be a prohibited payment of deferred
compensation to a Specified Employee under Section 409A(a)(2)(B)(i) of the Code.
If the payment of any such amounts is not made as a result of the previous
sentence, then within 15 business days following the end of such 6-month period
(or such earlier date upon which such amount can be paid under Section 409A
without resulting in a prohibited distribution, including as a result of the
Participant’s death), the Company shall pay the Participant a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to the
Participant during such period, and any remaining amounts due to such
Participant shall be paid as otherwise provided in the Plan. For any payment
that is delayed under this Section 3.2(c), the Company shall also pay to the
Participant interest on the delayed payment at a rate equal to the short term
Applicable Federal Rate (as published by the Internal Revenue Service) as of the
Termination Date.

(d) Withholding and Deductions. The Company shall deduct any required tax
withholding from any severance payments. There shall be no deferrals,
contributions or additional accruals to any qualified savings or retirement plan
of the Company or to any deferred compensation plan of the Company, from, or
based on, any Severance Payment.

Section 3.3 Limitation of Benefits. The Severance Payment described in
Section 3.2(a) shall be reduced by the aggregate amount of any severance or
similar type of payment required to be paid to a Participant under any
statutory, legislative, or regulatory requirement for severance pay, or under
any severance agreement or plan (of the Company or any affiliate), due to the
Participant’s Termination of Employment. For the avoidance of doubt, this
limitation and reduction does not include benefits under plans such as
retirement pension and savings plans, supplemental retirement plans, deferred
compensation plans, and similar compensation or benefit plans.

Section 3.4 Plan Unfunded; Participant’s Rights Unsecured. The Company shall not
be required to establish any special or separate fund or make any other
segregation of funds or assets to assure the payment of any Severance Payment or
benefit under this Plan. The right of any Participant to receive a Severance
Payment and benefits provided for under this Plan shall be an unsecured claim
against the general assets of the Company. No payment or benefit under this Plan
shall be deemed earned, vested or accrued compensation or benefits, except
according to the express terms of this Plan.

ARTICLE IV

DISPUTE RESOLUTION

Section 4.1 Negotiation. If a claim, dispute or controversy shall arise between
any Participant (or any person claiming by, through or under any Participant)
and the Company or its subsidiaries and affiliates (including the Compensation
Committee) relating to or arising out of this Plan, either disputant shall give
written notice to the other disputant (“Dispute Notice”) that it wishes to
resolve such claim, dispute or controversy by negotiations, in which event the
disputants shall attempt in good faith to negotiate a resolution of such claim,
dispute or controversy. If the claim, dispute or controversy is not resolved
within 30 days after the effective date of the Dispute Notice (as described in
Section 5.5), either disputant may initiate arbitration of the claim, dispute or
controversy as provided in Section 4.2. All negotiations pursuant to this
Section 4.1 shall be held at the Company’s principal offices in Pasadena,
California (or such other place as the disputants shall mutually agree) and
shall be treated as compromise and settlement negotiations to avoid litigation,
for the purposes of federal and state rules of evidence and procedure.

Section 4.2 Arbitration. Subject to Section 4.3, any claim, dispute or
controversy arising out of or relating to this Plan that has not been resolved
by negotiations in accordance with Section 4.1 within 30 days of the effective
date of the Dispute Notice (as described in Section 5.5) shall, upon the written
request of either disputant, be settled by final and binding arbitration
conducted expeditiously in accordance with the commercial arbitration rules of
the American Arbitration Association regarding resolution of employment-related
disputes. A demand for arbitration under this Section shall be submitted within
10 business days after the expiration of the 30-day negotiation period under
Section 4.1(a), unless the parties mutually agree to an extension of this time
frame. The arbitrator may, without limitation, award injunctive relief, but
shall not be empowered to award damages in excess of the Severance Payment and
benefit provisions of this Plan, and each disputant shall be deemed to have
irrevocably waived any other damages claims including compensatory damages,
emotional distress damages, punitive damages, costs, and attorneys’ fees. The
arbitrator’s decision shall be final and legally binding on the disputants and
their successors and assigns, and the judgment by the arbitrator may be entered
in any court having jurisdiction. The arbitrator shall not have any authority to
alter the terms of this Plan. Each party shall pay its own fees, disbursements,
and costs relating to or arising out of any arbitration. All arbitration
conferences and hearings shall be held within a thirty (30) mile radius of the
Participant’s assigned office location with the Company.

Section 4.3 Exclusivity. No legal action may be brought with respect to this
Plan except for the purpose of specifically enforcing the provisions of this
Article IV or for the purpose of enforcing any arbitration award made pursuant
to Section 4.2.

ARTICLE V

MISCELLANEOUS PROVISIONS

Section 5.1 No Mitigation. No Participant shall be required to mitigate the
amount of any payment provided for in this Plan by seeking or accepting other
employment following a Termination of Employment with the Company. The amount of
any payment or benefit provided for in this Plan shall not be reduced by any
compensation or benefit earned by a Participant as the result of employment by
another employer or by retirement or other benefits, except as described in
Section 3.3.

Section 5.2 Amendment, Modification or Termination.

(a) The Compensation Committee may amend, modify, or terminate the Plan at any
time in its sole and exclusive discretion; provided however that: (i) no such
amendment, modification or termination may materially and adversely affect any
rights of any Participant who has incurred a Termination of Employment on or
prior to the effective date of such amendment, modification, or termination; and
(ii) any termination of the Plan or modification that is a material diminishment
of the severance benefit shall not be effective until twelve (12) months after
written notice of such action has been provided to the Participants, except that
any modification or amendment shall be immediately applicable to any employee
designated as a Participant after the date that the Compensation Committee
adopts the modification or amendment.

(b) Notwithstanding Section 5.2(a) or any other provision of this Plan, and to
the fullest extent applicable, this Plan shall be interpreted and the terms
shall be applied in accordance with Section 409A. In the event that the
Compensation Committee (or its designee), in its sole and exclusive discretion,
determines that any payments, disbursements, or benefits provided, or to be
provided, under this Plan may be subject to, and not in compliance with,
Section 409A, the Compensation Committee (or its designee) may adopt at any time
(without any obligation to do so or to indemnify any Participant for failure to
do so) such limited amendments to this Plan, including amendments with
retroactive effect, that it reasonably determines are necessary or appropriate
to (a) exempt the compensation and benefits payable under this Plan from
Section 409A and/or preserve the intended tax treatment of the compensation and
benefits provided with respect to this Agreement or (b) comply with the
requirements of Section 409A; and all such amendments shall be immediately
effective as to all Participants.

(c) Subject to any restriction stated in this Plan, the Compensation Committee
may delegate its authority to amend or modify the Plan under this Section 5.2 to
one or more appropriate executives of the Company, so long as such authority is
used by the designated executives in order to clarify the Plan, ensure legal
compliance, or to facilitate efficient and effective administration of the Plan
and the payment of severance and benefits under the Plan. The Compensation
Committee shall not delegate its authority to terminate the Plan or to diminish
or increase the formula for determining a Severance Payment.

Section 5.3 Administration.

(a) Subject to the limitations of the Plan, the Compensation Committee shall
have full and final authority, in its sole and exclusive discretion, to
administer the Plan, to construe and interpret its provisions, to decide matters
arising under the Plan, and to take all other actions deemed necessary or
advisable for the proper administration of this Plan. This authority and
discretion includes, but is not limited to, determining whether objective (or
subjective) criteria under the Plan have been satisfied, resolving any possible
inconsistencies or ambiguities, determining eligibility, determining the amount
of any payments or benefits, ensuring compliance with legal and tax matters, and
delegating to other persons or entities any duty that would be the
responsibility of the Compensation Committee.

(b) For any matter under this Plan for which the Compensation Committee has
discretion or authority affecting whether or not an employee is designated as a
Participant and the Participant’s eligibility to receive a severance payment or
benefit or the amount of a severance payment or benefit (including but not
limited to determinations of Cause, Disability, eligibility, or Level), such
discretion or authority shall be retained exclusively by the Compensation
Committee relative to any person who is an officer of the Company under Section
16(b) of the Securities and Exchange Act of 1934, as amended (“16(b) Officers”).

(c) Subject to Section 5.2, for any matter under this Plan not covered by
Section 5.3(b) and for which the Compensation Committee or Company has
discretion or authority (such as determinations of Cause, Disability, or
eligibility), the Compensation Committee may delegate such discretion or
authority to one or more appropriate executives of the Company.

Section 5.4 Successors and Assigns. This Plan shall be binding upon and inure to
the benefit of the Company and its successors and assigns. This Plan and all
rights of each Participant shall inure to the benefit of and be enforceable by
such Participant and his or her personal or legal representatives, executors,
administrators, heirs and permitted assigns. If any Participant should die while
any amounts are due and payable to such Participant hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Plan to such Participant’s devisees, legatees or other designees or, if
there be no such devisees, legatees or other designees, to such Participant’s
estate. No payments, benefits or rights arising under this Plan may be assigned
or pledged by any Participant, except under the laws of descent and
distribution.

Section 5.5 Notices.

(a) All notices and other communications provided for in this Plan shall be in
writing and shall be delivered as follows: (i) if to the Company, at the
Company’s principal office address or such other address as the Company may have
designated by written notice to all Participants for purposes hereof, directed
to the attention of the General Counsel, and (ii) if to any Participant, at his
or her residence address on the records of the Company or to such other address
as he or she may have designated to the Company in writing for purposes hereof.
Each such notice or other communication according to this Plan shall be deemed
to have been duly delivered upon being deposited in the United States Mail via
certified or registered mail, return receipt requested, postage prepaid, or by
overnight delivery using a service capable of tracking and confirmation of
receipt (with postage fees prepaid) such as FedEx or UPS, except that any change
of notice address shall be effective only upon receipt.

(b) The Company’s Vice President of Compensation (or the person serving in the
equivalent role for the Company), or such other executive as may be designated
by the Compensation Committee from time to time, shall deliver to each
Participant, within thirty (30) days of such Participant’s designation on
Exhibit A hereto as eligible for this Plan, a letter notifying such Participant
that he or she has been designated as a Participant in the Plan and his or her
Severance Multiplier, as well as a copy of this Plan (but not Exhibit A). Within
thirty (30) days following any material amendment to the Plan or any change to
the Participant’s multiplier, the Vice President of Compensation of the Company
(or such other executive as may be designated by the Compensation Committee from
time) shall deliver such amendment, amended Plan, or other confirming document
to each affected Participant.

(c) For purposes of this Plan, in order for the Company to terminate any
Participant’s employment for Cause, the Company must deliver a Termination
Notice to such Participant, which notice shall be dated the date it is
transmitted for delivery to such Participant, shall specify the Termination Date
and shall state that the termination is for Cause and shall set forth in
reasonable detail the particulars thereof. For purposes of this Plan, in order
for the Company to terminate any Participant’s employment for Disability, the
Company must give a Termination Notice to such Participant, which notice shall
be dated the date it is transmitted for delivery to such Participant, shall
specify the Termination Date and shall state that the termination is for
Disability and shall set forth in reasonable detail the particulars thereof. Any
Termination Notice delivered by the Company that does not comply, in all
material respects, with the foregoing requirements shall be invalid and
ineffective for purposes of this Plan.

Section 5.6 No Employment Rights Conferred. This Plan shall not be deemed to
create a right, promise, contract or guarantee of employment, continued
employment, or of any particular job position, between any Participant and the
Company and/or any of its affiliates or subsidiaries.

Section 5.7 Severability. If any provision of the Plan is, becomes or is deemed
to be invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Plan shall not be
affected thereby.

Section 5.8 Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its conflict of laws rules, and applicable federal law.

1



2